COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Senior Judge Bumgardner
UNPUBLISHED



              TIMOTHY WAYNE WOODDELL, JR.

              v.     Record No. 0316-16-3

              HARRISONBURG-ROCKINGHAM                                        MEMORANDUM OPINION*
               SOCIAL SERVICES DISTRICT                                           PER CURIAM
                                                                                 OCTOBER 11, 2016
              AMANDA OSBORNE WOODDELL

              v.     Record No. 0338-16-3

              HARRISONBURG-ROCKINGHAM
               SOCIAL SERVICES DISTRICT


                                 FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                                              Bruce D. Albertson, Judge

                               (Kimberle Hackett Harding, on brief), for appellant Timothy Wayne
                               Wooddell, Jr. Appellant submitting on brief.

                               (Tania L. Perez Rodriguez; John Elledge & Assoc PC, on brief), for
                               appellant Amanda Osborne Wooddell. Appellant submitting on
                               brief.

                               (Kim Van Horn Gutterman, Assistant County Attorney; Lynn
                               Svonavec, Guardian ad litem for the minor children, on briefs), for
                               appellee. Appellee and Guardian ad litem submitting on brief.


                     Timothy Wayne Wooddell, Jr. (father) and Amanda Osborne Wooddell (mother) appeal

              decisions of the circuit court terminating their parental rights to their minor children, A.W and

              C.W., pursuant to Code § 16.1-283(C)(2). On appeal, father and mother argue the circuit court

              erred in finding that the Harrisonburg-Rockingham Social Services District (HRSSD) presented



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
clear and convincing evidence that terminating their parental rights was in the best interests of the

children. We affirm the decisions of the circuit court.

                                             Background

        We view the evidence in the light most favorable to the prevailing party below and grant to

it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cty. Dep’t of Human

Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991).

        Father and mother are the biological parents of four children. On December 16, 2014, the

four children were removed from the custody of the parents on the ground of abuse and neglect

found on the bases of inadequate housing, inadequate supervision, parental substance abuse, and

exposure to domestic violence. The two female children, A.W. and C.W., who are the subject of the

appeal, were seven years and one year old, respectively, at the time of the removal.

        HRSSD became involved with the family in November 2013, based upon a concern that

C.W. was born substance exposed to methamphetamine. HRSSD referred the parents to parenting

classes and evaluations for substance abuse recovery programs. HRSSD referred C.W. to the Infant

Toddler Connection. The family did not follow through with the recommended services.

        In September 2014, HRSSD learned one of the children was injured after falling from a

moving truck. In addition, A.W. was missing school. HRSSD referred the family to their truancy

unit and to Family Education Services (FES) in an effort to prevent removal of the children. FES

experienced difficulty reaching the parents and services did not begin until December 2014, when

HRSSD received a complaint that methamphetamine was being used in the home while the children

were present.

        After a home visit in December 2014, a social worker reported that the family home was

“completely trashed” with pizza boxes, pill bottles, and other items spread throughout the house.

The two-year-old son had a cigarette burn on his face and a mark on his arm. Mother reported he

                                                 -2-
ran into a burning cigarette and the hot ash fell onto his arm. C.W. was picking up crumbs and trash

and putting these items into her mouth. The social worker testified mother appeared to be “very

overwhelmed” although only two children were present at the time of the visit.

          Mother reported to the social worker that she was taking Percocet, Tramadol, and Xanax.

She stated she was “taking more than prescribed.” The social worker also saw bath salt containers,

baggies containing a white substance, and smoking devices in the home. Mother reported there was

domestic violence in the home, and she showed a worker a bruise on her back caused by father

hitting her. Mother also said father threw something into the wall, causing a hole in the wall. The

HRSSD employee advised mother the children could not remain in the home until it was cleaned.

Mother took the children to her parents’ home.

          On that same date, an HRSSD employee visited father at his place of employment. Father

smelled of alcohol, and his speech was slurred. He stated he had consumed alcohol at lunch. Father

also reported that he used methamphetamine and “snorted” mother’s prescription drugs. He

possessed a pill grinder. Father stated a friend had sold methamphetamine from the family’s

residence. Father asked for help with his substance abuse issues.

          The children returned to the home for one day. An HRSSD employee who was providing

education to mother stated the two-year-old child put a cigarette butt and lighter in his mouth while

he was under mother’s supervision. HRSSD again removed the children from the home on

December 16, 2014. In order for the children to return home, the parents needed to remedy issues

concerning substance abuse, domestic violence, inadequate shelter, and parenting and supervisory

skills.

          Mother tested positive for methamphetamine use when the children were removed. Mother

and father completed psychological and parenting capacity evaluations. Both parents were referred

for substance abuse treatment. Mother likely had a substance dependence disorder, and father was

                                                 -3-
diagnosed with a substance dependence disorder. Mother completed the Wellness and Recovery

Decisions Group. However, she attended only two individual counseling sessions and she failed to

report to the recommended group counseling sessions. Father did not complete individual or group

counseling. In addition, mother and father continued to use drugs and/or alcohol. They both had a

number of positive drug tests over a period of about ten months and occasionally failed to appear for

drug screening appointments. Mother once refused to provide a urine sample for testing.

       On March 10, 2015, a deputy reported to the family residence for a disorderly conduct

report. Father was intoxicated, and he struggled with the deputy. Father was convicted of being

drunk in public.

       Both parents completed some parenting programs and participated in Parenting Education in

conjunction with their weekly visitation with the children. During the visits, Andrea Skaflen of FES

worked with the parents on creating appropriate boundaries, structure, consistency, and supervision

of the children. She testified the parents made some progress in understanding the needs of the

children, but they continued to “struggle” to appropriately supervise the children’s behavior.

Skaflen also expressed concern for mother’s ability to care for the children on her own while father

worked. In addition, mother was pregnant.

       HRSSD referred the parents to the Batterer’s Intervention Program. Mother completed the

program, and father was participating in the program at the time of the circuit court hearing on

February 4, 2016.

       Father was charged with assault and battery of a family member, possession of a Schedule

III substance, and being drunk in public related to an incident involving mother on August 14, 2015.

Father completed twenty of twenty-four domestic violence classes.

       Katherine Leeds, a social worker with HRSSD, testified that, initially, the four children were

placed in one foster home. The older son was aggressive with A.W., the older daughter.

                                                 -4-
Eventually, the two sons were placed with relatives and received intensive in-home services. Leeds

stated HRSSD wanted to keep the boys together and the girls together when placing the children.

Because the boys exhibited more behavioral issues, HRSSD believed a relative placement would

provide more long term commitment and stability than a foster home.

       The older son exhibited inappropriate sexualized behaviors toward the younger son. For

this reason, HRSSD recommended that the two boys not share a bedroom. In October 2015,

Skaflen visited the family residence and found it was in better condition than it was when the

children were removed. However, the parents had not established separate bedrooms for the sons.

       Leeds testified the children are doing well in their respective placements. HRSSD placed

A.W. and C.W. in a foster home, and the foster parent is interested in adopting the two girls. Leeds

testified she has no concerns about the welfare of A.W. and C.W. in the custody of the foster home.

A.W. is functioning well in school, and C.W. is showing no signs of developmental delays. In

addition, the foster mother expressed a willingness to continue visitation with the siblings and

family members of the daughters. The foster mother stated that A.W. exhibited signs of anxiety

after the children had been removed from the parents’ custody for about one year. However, she

explained that she believed A.W. was aware, at that time, that almost one year had passed since the

removal and A.W. appeared to believe the family would have been back together by then.

       HRSSD explored placing A.W. and C.W. with maternal grandparents, Mr. and Mrs. Roger

Osborne, who were both in their mid-sixties. On December 18, 2014, HRSSD informed

Mr. Osborne that he and his wife would have to complete foster parenting training classes in order

to be considered for relative placement of the two children. At the time of the circuit court hearing

in 2016, the Osbornes were attending these classes. Mrs. Osborne has health issues and undergoes

dialysis treatment several times a week. She also has difficulty hearing. An HRSSD employee

stated it was hard to communicate with her, and she reported that Mrs. Osborne rarely stood during

                                                 -5-
the visits with the children. Mrs. Osborne also appeared to be agitated and upset at a visitation

when changing the diaper of one of the children.

        At the circuit court hearing, Mr. Osborne denied having knowledge of the condition of the

family home, the issues with the children, mother’s substance abuse problems, and her struggles

caring for the children.

        HRSSD opposed placing A.W. and C.W. with the Osbornes, concerned that A.W., who is

parentified, would parent C.W. because of the health issues of the Osbornes. The foster care social

worker testified A.W. acts more like a child and is less focused on C.W. when they are in the foster

home.

        The circuit court terminated the parental rights of both parents to A.W. and C.W.

                                               Analysis

        “Where, as here, the court hears the evidence ore tenus, its finding is entitled to great weight

and will not be disturbed on appeal unless plainly wrong or without evidence to support it.” Martin

v. Pittsylvania Cty. Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16 (1986) (citations

omitted). When considering termination of parental rights, “the paramount consideration of a trial

court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d at 463.

        The circuit court terminated the parental rights of the parents pursuant to Code

§ 16.1-283(C)(2), which states that a court may terminate parental rights if

                [t]he parent or parents, without good cause, have been unwilling or
                unable within a reasonable period of time not to exceed twelve
                months from the date the child was placed in foster care to remedy
                substantially the conditions which led to or required continuation
                of the child’s foster care placement, notwithstanding the
                reasonable and appropriate efforts of social, medical, mental health
                or other rehabilitative agencies to such end.

        The parents assert the circuit court erred in terminating their parental rights because they

made progress in resolving the issues that led to the placement of their daughters in foster care.


                                                  -6-
        HRSSD removed the children from the parents’ custody based on concerns about

inadequate shelter and care of the children, the parents’ substance abuse and domestic violence

issues, and the parents’ insufficient parenting and supervisory skills. The circuit court found there

was no improvement in “the substance abuse area” based on the drug tests and the parents’ failure to

complete counseling. Mother likely had a substance dependence disorder, and father was diagnosed

with a substance dependence disorder. Neither parent fully completed the recommended substance

abuse programs and counseling services. Father had several drunk in public charges after the

children were removed from the home.

        In addition, the circuit court found the “domestic violence is not significantly improved,”

although the parents had attended the Batterer’s Intervention Program. Father assaulted mother

while they were in the program. Furthermore, although there was improvement with the condition

and cleanliness of the family home, the circuit court noted that improvement did not equate to

keeping the home safe for the children. In addition, Skaflen observed visitations between the

parents and the children and she expressed concern about mother’s ability to adequately supervise

the children while father worked. Furthermore, mother was expecting a fifth child.

        The parents assert it was not in the best interests of the children to place them in two

separate homes. While it is true that the effect of the separation of siblings should be considered

during a determination of custody, this consideration that is not “paramount to others.” Hughes

v. Gentry, 18 Va. App. 318, 323-24, 443 S.E.2d 448, 452 (1994). In determining what is in the

best interests of the child, a court must evaluate and consider many factors, including the age and

physical and mental condition of the child, the age and physical and mental condition of the parent,

the relationship existing between the parent and child, the needs of the child, and the role the parent

has played, and will play in the future, in the upbringing and care of the child. Barkey v.




                                                  -7-
Commonwealth, Alexandria Dep’t of Human Servs., Div. of Soc. Servs., 2 Va. App. 662, 668-69,

347 S.E.2d 188, 191 (1986).

       Here, evidence was presented that the older son was aggressive with the older daughter,

and the two sons exhibited numerous behavioral issues. Their issues are being addressed in the

relative placement home. Furthermore, the foster mother of A.W. and C.W. stated she intended

to ensure the girls maintained contact with their siblings and other family members. The

guardian ad litem also supported the placement of the four children, stating it was “necessary”

and was “not overwhelming” for the caregivers. Under these circumstances, we cannot say the

trial court erred in finding that the two placements were in the best interests of the children.

       The parents assert the circuit court erred by not placing A.W. and C.W. with relatives.

Before terminating a parent’s rights, “the court shall give a consideration to granting custody to

relatives of the child, including grandparents.” Code § 16.1-283(A). HRSSD had “a duty to

produce sufficient evidence so that the court may properly determine whether there are relatives

willing and suitable to take custody of the child, and to consider such relatives in comparison to

other placement options.” Logan, 13 Va. App. at 131, 409 S.E.2d at 465.

       The evidence showed that Mrs. Osborne, who was sixty-six years old and has several health

issues, would have been the primary caretaker of the two children because Mr. Osborne worked

outside the home. The foster care worker expressed concern that A.W. would continue to parent

C.W. if the children were placed with the Osbornes. In addition, Mrs. Osborne appeared agitated

and upset at a visitation when changing the diaper of one of the children, and she was rarely

observed standing. Furthermore, Mr. Osborne indicated he had observed no signs that the children

were neglected prior to their removal or that mother had substance abuse issues. The circuit court

acknowledged the “good intentions” of the Osbornes, however, based on the evidence presented, the




                                                 -8-
circuit court found they were not an appropriate relative placement for the children. The evidence

supports this decision.

        “It is clearly not in the best interests of a child to spend a lengthy period of time waiting to

find out when, or even if, a parent will be capable of resuming his [or her] responsibilities.”

Kaywood v. Halifax Cty. Dep’t of Social Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495 (1990).

Given that the parents had made no appreciable progress in establishing an adequate home or

addressing their substance abuse and domestic violence issues, we hold that the circuit court did not

err in finding that the parents had not substantially remedied the conditions that led to the removal

of A.W. and C.W.

        Considering the totality of the evidence, the circuit court did not err in terminating the

parental rights of mother and father to A.W. and C.W and in finding that it was in the children’s best

interests to do so.

                                                                                                Affirmed.




                                                  -9-